Citation Nr: 1028309	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected left ankle sprain.

2.  Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected left ankle sprain.

3.  Entitlement to service connection for sciatica, claimed as 
secondary to service-connected left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran maintains that his current right ankle, low back, and 
sciatic disorders are caused and/or aggravated by his service-
connected left ankle sprain residuals.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claims for service connection in July 2005, 
prior to the date of the 38 C.F.R. § 3.310 regulation change, 
whichever version of 38 C.F.R. § 3.310 that is most favorable to 
the Veteran should be applied in adjudicating the above claims. 

As it relates to the claim of service connection for a right 
ankle disorder as secondary to the service-connected left ankle 
sprain residuals, the Board notes that the Veteran was afforded a 
VA examination in September 2005.  X-rays taken of the right 
ankle at that time revealed evidence of old trauma affecting the 
ligament of the right ankle, characterized by partial 
calcification tendons at the medial and lateral aspects of the 
ankle, with possible fracture of the posterior malleolus.  
Minimal degenerative-like changes were present at the ankle 
mortise with the presence of minimal lipping of the margins at 
the tibial plafonds.  It was the examiner's impression that the 
Veteran had minimal osteoarthritic changes, most likely post-
traumatic, at the right ankle joint.  The examiner indicated that 
it was his opinion that the Veteran's right ankle condition was 
not secondary to his left ankle condition but rather due to 
morbid obesity and severe genu varum resulting in changes in body 
mechanics while walking of both the knee and the ankle.  

However, the examiner did not address the issue of whether the 
Veteran's right ankle disorder was aggravated by his service-
connected left ankle disorder.  Where the Board makes a decision 
based on an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

As it relates to the Veteran's claim of service connection for a 
low back disorder and sciatica as secondary to his service-
connected left ankle disorder, the Board notes that the Veteran 
was afforded a VA examination in October 2005.  Following 
examination, the examiner rendered diagnoses of status post back 
surgery 1992 degenerative disc disease of the lumbar spine with 
multilevel disk bulging L3-6, spinal stenosis, and right lower 
extremity radiculopathy.  The examiner also rendered an opinion 
that it was not at least as likely as not that the Veteran's 
current low back condition and sciatic radiculopathy nerve 
condition were due to or aggravated by his service-connected left 
ankle condition.  He further stated that there were no conditions 
of the Veteran's right side noted to be related to his service-
connected left ankle condition.  

While the examiner provided an opinion, he did not provide any 
rationale to support that opinion.  Essential to analysis of a 
proffered medical opinion is that there exist a supportive and 
detailed rationale.  See e.g., Bloom v. West, 12 Vet. App. 185, 
187 (1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  See also, Miller v. West, 11 Vet. App. 345, 348 
(1998).  


Moreover, following the September 2005 VA examination, a VA 
physician, in a May 2008 statement, indicated that it was his 
opinion that a chronic left ankle problem may result in low back 
problems from poor positions during ambulation.  

Based upon the above, the Veteran should be afforded a new VA 
examination with the examiner being requested to provide a 
detailed opinion with supporting rationale as to the etiology of 
any current right ankle, low back, and sciatic disorder and it 
relationship, if any, to his service-connected left ankle sprain, 
to include by way of aggravation.  

Also, in April 2010, the Veteran's representative argued that the 
March 2009 VA examination for traumatic brain injury raised the 
possibility that the claimed right ankle, low back, and sciatic 
nerve disabilities could have resulted from or have been 
aggravated by the service-connected residuals of traumatic brain 
injury, and requested that the case be remanded to obtain an 
opinion concerning whether the disabilities were caused or 
aggravated by this service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current right ankle disorder, low back 
disorder, and sciatica/radiculopathy.  The 
claims folder must be made available to the 
examining physician for review.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.

The examiner should answer the following 
questions: Is it at least as likely as not 
that the Veteran's service-connected left 
ankle sprain caused or aggravated 
(permanently worsened) any current right 
ankle disorder, low back disorder or 
sciatica/radiculopathy?  Is it at least as 
likely as not that the Veteran's service-
connected residuals of traumatic brain 
injury caused or aggravated (permanently 
worsened) any current right ankle disorder, 
low back disorder or 
sciatica/radiculopathy?  Detailed rationale 
must be provided for each opinion that is 
rendered.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

